UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                                      No. 17-1224


DEANA J. KINDER; ANTHONY K. KINDER,

                    Plaintiffs - Appellants,

             v.

CITY OF MYRTLE BEACH,

                    Defendant – Appellee,

             and

JOHN DOES 1-99,

                    Defendants.



Appeal from the United States District Court for the District of South Carolina, at
Florence. R. Bryan Harwell, District Judge. (4:15-cv-01416-RBH)


Submitted: October 31, 2017                                 Decided: November 7, 2017


Before NIEMEYER and DUNCAN, Circuit Judges, and HAMILTON, Senior Circuit
Judge.


Affirmed in part; dismissed in part by unpublished per curiam opinion.
Thomas J. Intili, INTILI & GROVES CO., L.P.A., Dayton, Ohio, for Appellants.
Michael W. Battle, BATTLE LAW FIRM, LLC, Conway, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       Deana J. Kinder and Anthony K. Kinder appeal from the district court’s order

dismissing their action as barred by the South Carolina statute of limitations. We have

reviewed the record provided on appeal and the arguments of the parties, and we find no

reversible error. Accordingly, we affirm in part for the reasons stated by the district

court. Kinder v. City of Myrtle Beach, No. 4:15-cv-01416-RBH (D.S.C. Jan. 19, 2017).

       The Kinders also seek to appeal from the order entered by federal district court in

Ohio transferring this case to the district court in South Carolina. We are without

jurisdiction to consider a transfer order entered by a district court not within our territorial

jurisdiction. See Preston Corp. v. Raese, 335 F.2d 827, 828 (4th Cir. 1964); see 28

U.S.C. § 1294(1) (2012). Accordingly, we dismiss this portion of the appeal. We

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.



                                               AFFIRMED IN PART; DISMISSED IN PART




                                               3